SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D Under The Securities Exchange Act Of 1934 AJ Acquisition Corp. V, Inc. (Name of Issuer) Common Stock, Par Value $0.001 Per Share (Title of Class of Securities) (CUSIP Number) 195 Route 9 South, Suite 204 Manalapan, NJ 07726 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) With copies to: Anslow & Jaclin, LLP 195 Route 9 South, Suite 204 Manalapan, NJ07726 (212) 409-1212 April 13, 2010 (Date Of Event Which Requires Filing Of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), (f) or (g), check the following box . SCHEDULE 13D (1) NAMES OF REPORTING PERSONS. S.S. OR I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY): Richard I. Anslow (2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) o (b) o (3) SEC USE ONLY (4) SOURCE OF FUNDS (SEE INSTRUCTIONS) OO (5) CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(D) OR 2(E) o (6) CITIZENSHIP OR PLACE OF ORGANIZATION New Jersey NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH (7)SOLE VOTING POWER (8)SHARED VOTING POWER 0 (9)SOLE DISPOSITIVE POWER (10)SHARED DISPOSITIVE POWER 0 (11) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON (12) CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o (13) PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 60% (14) TYPE OF REPORTING PERSON IN 2 ITEM 1. SECURITY AND ISSUER. The security upon which this report is based is the common stock, par value $0.001, of AJ Acquisition Corp. V, Inc., a Nevada corporation, with its principal place of business located at 195 Route 9 South, Suite 204, Manalapan, NJ07726. ITEM 2. IDENTITY AND BACKGROUND. The name of the person filing this statement is Richard I. Anslow who is hereinafter sometimes referred to as the “Reporting Person.” Currently Mr. Anslow a principal shareholder of the Issuer. His principal place of business is located at 195 Route 9 South, Suite 204, Manalapan, NJ07726.His telephone number is (732)409-1212. During the past five years, the Reporting Person has not been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors).In addition, the Reporting Person has not been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction during the last five years which would make it subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violations with respect to such laws. The Reporting Person is a citizen of New Jersey. ITEM 3. SOURCE AND AMOUNT OF FUNDS OR OTHER CONSIDERATION. On January 29, 2010, we issued 60,000 shares to Richard I. Anslow, our sole officer and director Richard I. Anslow is a shareholder and is also a partner at Anslow & Jaclin, LLP an entity providing legal services to us at no cost. ITEM 4. PURPOSE OF TRANSACTION. On January 29, 2010, we issued 60,000 shares to Richard Anslow for founder services rendered to us. ITEM 5. INTEREST IN SECURITIES OF THE ISSUER. (a) As of the date hereof, the Reporting Person acquired 60,000 sharesof the issued and outstanding common stock of the Issuer.Such amount represented 60% of the total issued and outstanding common shares of the Issuer. (b) The Reporting Person holds sole voting and dispositive power over the Common Shares of the Issuer as issued to the Reporting Person. (c) Except as disclosed above, the Reporting Person has not effectuated any transaction in the Common Shares during the past 60 days. ITEM 6. CONTRACTS, ARRANGEMENTS, UNDERSTANDINGS OR RELATIONSHIPS WITH RESPECT TO SECURITIES OF THE ISSUER. Other than the Agreement, as described in this Schedule 13D, the Reporting Person has no contracts, arrangements, understandings or relationships with any other person with respect to any securities of the Issuer. ITEM 7. MATERIAL TO BE FILED AS EXHIBITS. Exhibits None 3 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: April 14, 2010 By: _/s Richard I. Anslow Richard I. Anslow 4
